Title: To Thomas Jefferson from John Jay, 19 January 1786
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
New York 19th. January 1786

Since my last of 7th. December last and indeed for some Time before that, Congress has been composed of so few States actually represented, as not to have it in their Power to pay that Attention to their foreign Affairs which they would doubtless have otherwise done. Hence it has happened that no Resolutions have been entered into on any of the important Subjects submitted to their Consideration. This obliges me to observe a Degree of Reserve in my Letters respecting those Subjects, which I wish to be free from, but which is nevertheless necessary lest my Sentiments and Opinions should be opposed to those which they may adopt and wish to impress.
There is Reason to hope that the Requisition will be generally complied with. I say generally, because it is not quite clear, that every State without exception will make punctual Payments. Although a Disposition prevails to enable Congress to regulate Trade, yet I am apprehensive that however the Propriety of the Measure may be admitted, the Manner of doing it will not be with equal Ease agreed to.
It is much to be regretted that the Confederation had not been so formed as to exclude the Necessity of all such kind of Questions. It certainly is very imperfect, and I fear it will be difficult to remedy its Defects, until Experience shall render the Necessity of doing it more obvious and pressing.
Does France consider herself bound by her Guarantee to insist on the Surrender of our Posts? Will she second our Remonstrances to Britain on that Head? I have no Orders to ask these Questions but I think them important. Spain insists on the Navigation of the great River, and that renders a Treaty with her uncertain as yet.
Among the public Papers herewith sent, you will find the  Speech of the Governor of New York to the Legislature, and the Answer of the Senate. A Spirit more fœdral seems to prevail than that which marked their Proceedings last Year. You will also perceive from the Papers that Massachusetts begins to have Troubles similar to those which this State experienced from Vermont. North Carolina suffers the like Evils and from the same Causes. Congress should have recollected the old Maxim Obsta principiis.
I wish the Negociations with the Barbary Powers may prove successful, because our Country in general desires Peace with them. For my part I prefer War to Tribute, and that Sentiment was strongly expressed in my Report on that Subject.
Our Indian Affairs do not prosper. I fear Britain bids higher than we do. Our Surveys have been checked, and Peace with the Savages seems somewhat precarious. That Department might in my Opinion have been better managed.
With great and sincere Respect and Esteem I have the Honor to be &c:

John Jay

